Citation Nr: 9931282	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  96-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, rated as 10 percent disabling from September 4, 
1993 to January 1, 1996.

2.  Entitlement to an increased evaluation for a left knee 
disability, rated as 20 percent disabling from April 1, 1996 
to May 28, 1997.

3.  Entitlement to an increased evaluation for a left knee 
disability, rated as 20 percent disabling after July 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
October 1980, and from March 1983 to March 1986.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Nashville, Tennessee.

Per 38 U.S.C.A. § 7722 (West 1994 & Supp. 1998), the VA has 
an obligation to inform individuals of their potential 
entitlement to VA benefits when they meet the statutory 
definition of an eligible veteran, and the VA is reasonably 
aware that said veteran is potentially entitled to VA 
benefits.  In this situation, the veteran has undergone two 
different surgeries on her service-connected left knee 
disability.  As a result of said surgery, she may be entitled 
to additional compensation benefits for the residual scar(s).  
Thus, in accordance with 38 U.S.C.A. § 7722 (West 1994 & 
Supp. 1998), the veteran is provided notice that she, if she 
so desires, may apply for these benefits.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Prior to January 1, 1996, the veteran experienced pain 
and minimal limitation of the range of motion of the left 
knee.

3.  After the veteran's first surgery, she still suffered 
from pain and crepitus.  The range of motion was moderately 
limited.

4.  The veteran underwent a second surgery on the knee in 
1997.  The surgery did not improve the movement of the knee 
and laxity and instability was diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
from September 4, 1993 to January 1, 1996, for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 5257 (1998).

2.  The criteria for an evaluation of 30 percent, from April 
1, 1996 to May 28, 1997, for a left knee disability have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5257 (1998).

3.  The criteria for an evaluation of 30 percent after July 
1, 1997 for a left knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was awarded service connection for a left knee 
disability in June 1994, and she appealed the original 
assignment of a 10 percent disability rating.   The United 
States Court of Appeals for Veterans Claims, formerly known 
as the United States Court of Veterans Appeals, and 
hereinafter the Court, has previously held that a claim for 
an increased rating for a disability is generally well-
grounded when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  Although the veteran in the 
instant case does seek an increased rating, this case differs 
from Proscelle because the appellant is appealing the 
original assignment of a disability rating, not pursuing an 
increased rating after a rating has been initially 
established by a final VA decision.  The initial assignment 
of a rating following the award of service connection is part 
of the original claim.  See West v. Brown, 7 Vet. App. 329, 
332 (1995) (en banc).  In light of this, when a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well-grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Thus, in accordance with 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998), and Murphy v. Derwinski, 1 Vet. App. 78 
(1990), the appellant has presented a well-grounded claim.  
The facts relevant to this appeal have been properly 
developed and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1998).

Pursuant to 38 C.F.R. Part 4, Diagnostic Code 5257 (1998), 
the veteran has been awarded a disability rating for a left 
knee condition.   Slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment, and a 30 percent evaluation requires 
severe impairment.  38 C.F.R. Part 4, Diagnostic Code 5257 
(1998).  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Diagnostic Code 5260 provides that where flexion is limited 
to 45 degrees, a 10 percent rating will be assigned, and 
where it is limited to 30 degrees, a 20 percent rating will 
be assigned.  38 C.F.R. Part 4, Diagnostic Code 5260 (1998).  
Diagnostic Code 5261 provides that where extension is limited 
to 10 degrees, a 10 percent rating will be assigned, and 
where it is limited to 15 degrees, a 20 percent rating will 
be assigned.  38 C.F.R. Part 4, Diagnostic Code 5261 (1998).  
Under 38 C.F.R. § 4.71a, Plate II (1998), a normal range of 
motion for the knee is from 0 degrees extension to 140 
degrees flexion.  These evaluations include an assessment of 
the impact of the disability on the veteran's daily life, 
including pain.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.10, 4.40, 4.45, Part 4, 5257, 5260, 
5261 (1998).

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45 (1995) were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board must consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (1998), separate from any consideration of 
the veteran's disability under the diagnostic codes.  See 
DeLuca, 8 Vet. App. 202, 206 (1995).  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (1998).  The factors 
involved in evaluating, and rating, disabilities of the 
joints include: 

weakness; 
fatigability; 
incoordination; 
restricted or excess movement of the 
joint; or, 
pain on movement. 

38 C.F.R. § 4.45 (1998).  These factors do not specifically 
relate to muscle or nerve injuries independently of each 
other, but rather, refer to overall factors which must be 
considered when rating the veteran's joint injury.  See 
DeLuca, 202 Vet. App. 202, 206-07 (1995).

I.  Knee Disability - 9/4/93 to 1/1/96

In conjunction with her originally claim, the veteran 
underwent a General Medical Examination in October 1993.  
When the veteran gave her history before the examination, she 
failed to mention any problems or complaints with her left 
knee.  When examined, the examiner reported that there was 
some tenderness on the lateral aspect of the knee, but he was 
silent as to any others symptoms or manifestations of a left 
knee disability or condition.  On the basis of the tenderness 
and the veteran's previous leg knee history, a 10 percent 
disability evaluation was awarded.  VA Form 21-6796, Rating 
Decision, June 20, 1994.

Within ten months of the rating decision, the veteran began 
experiencing anterior popping and catching of the knee.  She 
also experienced pain upon flexion and extension.  She was 
diagnosed with patellar chondromalacia and given physical 
therapy for the knee.  She sought out a second opinion and 
was given an examination in June 1995.  During the course of 
that examination, the examiner found effusion, patellar 
grind, and flexion stress.  The range of motion was reported 
between 5 and 95 degrees, and there was mild atrophy of the 
quadricep muscles.  Finally, on the 3rd of January, 1996, she 
underwent arthroscopy of the knee with medial femoral condyle 
chondroplasty.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). The Board agrees with 
the RO's decision that found that the veteran's knee should 
only be rated as 10 percent disabling prior to the 2nd of 
January 1996.  The knee had nearly full range of motion in 
flexion and extension.  Muscles spasms were not noted, and, 
when tested, it was not found to be unstable.

While the veteran may have suffered from pain and discomfort, 
along with some undocumented instability, the range of motion 
of the knee was not compromised.  Moreover, the indicators of 
a more severe condition, such as ankylosis, chronic swelling, 
and laxity or subluxation, were not found.  The Board 
believes that the 10 percent evaluation then assigned to the 
condition adequately compensated the veteran for the 
limitations, including pain, she then suffered.  Hence, the 
veteran's petition for an increased evaluation for this 
disability for the period between September 4, 1993 to 
January 1, 1996 is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.10, 
Diagnostic Codes 5257 (1998).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

II.  Knee Disability - 4/1/96 to 5/28/97

As noted, the veteran underwent surgery on her knee in 
January 1996.  Three months after the surgery, she was 
examined by the chief resident of orthopaedic surgery at the 
VA Medical Center.  Upon completion of his examination, he 
wrote the following:

	. . . My pre-operative examination 
revealed tenderness, mild swelling, and 
pain located on the medial aspect of the 
knee, as well as some loss of normal 
motion.  Her main complaint was painful 
weight bearing which interfered with her 
daily activities.

Arthroscopic examination revealed a loss 
of cartilage on the weight bearing 
surface of the medial femoral condyle 
measuring 2 by 3 centimeters.  Abrasion 
chondroplasty was performed to this bare 
area.

Following surgery, she continues to have 
pain, swelling, limited motion, and 
difficulty in weight bearing.  These 
complaints are consistent with the 
findings on arthroscopic examination.  In 
my opinion, Ms. W. has severe damage to a 
major weight bearing surface of her left 
knee.  This damage is irreversible and 
will continue to worsen.  It was continue 
to be a source of chronic pain despite 
optimum management with analgesic 
medicines.  Furthermore, the damage 
cannot be corrected with surgery or 
medical management.

A VA examination of the knee was conducted around the same 
time which produced the following results:

Patient was ambulatory, using cane on 
right hand.  She wrapped left knee with 
elastic bandage.  She walks on toes of 
left foot during weight bearing. . . 
Passive range of motion of the left knee 
was 5 degrees to 90 degrees.  Patient 
resisted to passive flexion of left knee.  
She experienced pain during range of 
motion of left knee joint.  There was 
tenderness over medial aspect of left 
knee but no evidence of effusion.  
Grinding felt on range of motion of left 
knee.  During sitting, patient was able 
to extend left knee up to 35 degrees 
flexion position.  During prone position, 
she was able to flex left knee up to 40 
degree flexion position.  She experienced 
pain during active extension and flexion 
of left knee. . . .

Joints Exam, March 28, 1996.  A diagnosis of "status post 
arthroscopic surgery for left knee, chondromalacia with 
persistent pain and weakness in left knee".  

Seven months later, the veteran sought physical therapy 
treatment at the Middle Tennessee Medical Center.  It was 
noted that the veteran walked with a brace and that she was 
in continuous pain when placing weight on the left lower 
extremity.  When measured, the range of motion was 31 degrees 
flexion in the supine position.  Extension of the knee was 
full.  

Also appearing in the claims folder for the period of April 
1996 to May 1997 are numerous VA medical treatment records.  
These records show repeated treatment of the left knee.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes that 
the veteran's left knee flexion is precluded by at least 85 
degrees from a full range of motion.  Moreover, she 
experiences noticeable signs of pain when the range of motion 
is tested.  However, none of the records note muscle spasms 
around the knee.  Moreover, signs indicative of laxity or 
subluxation were not found.  While the veteran complained of 
the knee occasionally "giving out", when last tested, it 
was not found to be unstable.  Crepitus and "catching" of 
the knee has been reported.  The Board further notes that the 
veteran takes medication to relieve the pain caused by the 
knee, and she has sought physical therapy and wears an 
appliance to support the knee.  

Therefore, in accordance with the instructions given in 
DeLuca, cited above, and in keeping with the diagnostic 
criteria, the Board believes that a 30 percent disability 
evaluation is warranted under Diagnostic Code 5257.  38 
C.F.R. Part 4 (1998).  That is, there is definite limitation 
of motion, crepitus, and swelling, and the knee produces pain 
on repeated movement.  While the clinical findings do not 
exactly mirror the evaluation criteria for a 30 percent 
schedular disability rating for a left knee disability, the 
Board is of the opinion that the evidence more closely 
approximates the higher rating versus that of a 20 percent 
evaluation.  Thus, the veteran's petition for an increased 
evaluation for this disability is granted for the period 
running from April 1, 1996 to May 28, 1997.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.10, Diagnostic Code 5257 (1998).

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

II.  Knee Disability - after 7/1/97

In May 1997, the veteran returned to the hospital for further 
surgery on her left knee.  The operative procedures performed 
were:

a.  Synovectomy of medial and lateral 
joint compartments.
b.  Chondroplasty mediofemoral condyle.
c.  Debridement and resection of partial 
tear of lateral meniscus.

Operation Report from Baptist Physicians Pavilion, May 29, 
1997.  A post-operative diagnosis of severe osteochondritis 
and osteochondrosis medial femoral condyle with small partial 
tear of lateral meniscus and synovitis of knee joint was 
given.

In February 1998, an examination of the knee by the VA was 
accomplished.  That examination found:

	. . . She ambulates with axillary 
crutches, holding her left leg out in 
front of her, extended fully at the knee, 
flexed approximately 45 degrees at the 
hips.  She is able to walk about 50 yards 
before she stops due to fatigue.  She 
carries total non-weight-bearing status 
on the left leg at all times due to pain.  
She does not flex the knee whatsoever 
during any transfers or other activities 
due to pain and fear of pain.

....

	. . . On the left (knee), there is -
2 degrees of extension.  Flexion in the 
sitting position actively was only 
approximately 40 degrees.  Passively I 
[the examiner] was able to flex her knee 
to 103 degrees with subjective increased 
pain but in prone the patient refused 
further range of motion passively of the 
left knee.  There is mild laxity of the 
medial collateral ligaments on the left 
with ligaments otherwise normal 
bilaterally.  There is no heat or 
effusion over any joint.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). Although the veteran has 
undergone further surgery to correct, or at least alleviate, 
some of the problems that she has been experiencing in her 
left knee, the Board believes that her knee is no better than 
it was prior to the surgery.  The range of motion has not 
improved and the knee is still unstable.  She continues to 
wear a brace for support and takes medications to alleviate 
the pain. 

Thus, it is the decision of the Board that the evidence 
supports a 30 percent disability rating for a left knee 
disability.  Hence, the veteran's claim for an increased 
evaluation after July 1, 1997 is granted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.10, Diagnostic Code 5257 (1998).

As previously stated, the Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) (1998) only where 
circumstances are presented which the Director of the VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.



ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability, after September 4, 1993 and to 
January 1, 1996, is denied.

2.  An evaluation of 30 percent for left knee disability, 
from April 1, 1996 to May 28, 1997, is granted, subject to 
the regulations governing the disbursement of monetary 
benefits.

3.  An evaluation of 30 percent for a left knee disability 
after July 1, 1997 is granted, subject to the regulations 
governing the disbursement of monetary benefits.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  During the course of the appeal, the veteran's disability rating has been raised to 20 percent due to the 
residuals of operations on her knee.  This appeal covers the periods prior to her surgery, between the two 
surgeries, and after the second surgery.
  Initially the veteran was assigned a 10 percent disability rating for retropatellar pain syndrome of the left 
knee.  This was later expanded to include pain of the chrondomalacia patella.  In March 1996, the rated 
disability was changed to arthoscopy of the left knee with medial femoral condyle chondroplasty.  After the 
veteran's second operation, the rated disability was changed to the resiudals of a left knee condroplasty.  All 
of the conditions have been rated pursuant to 38 C.F.R. Part 4, Diagnostic Code 5257.

